DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/16/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 28 is objected to because of the following informalities:  on line 1, it appears that the word “a” is missing before the word “method”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-9, 12-14, 16, 17, 19-23, 28, and 29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yeo et al. (U.S. 10,355,819) (hereinafter “Yeo”).  Yeo teaches all of the limitations of the specified claims with the reasoning that follows.
Regarding claim 1, “a method of wireless communication at a user equipment (UE), 2comprising: 3receiving downlink control information on a wireless channel, the downlink 4control information indicating an outer coding scheme for a plurality of data blocks 5associated with a multicast transmission or a broadcast transmission” is anticipated by a base station that allocates uplink and downlink data transmission resources to a terminal (UE), where a bit among control signal DCI information (downlink control information) of the data may be set as 1 if an outer code is used, and as 0 if an outer code is not used (outer coding scheme) as shown in step 1002 of Figure 10 and spoken of on column 18, lines 1-12; where the data transmission includes a plurality of code blocks (plurality of data blocks) as shown in Figure 12; and where the terminal may operate within (associated with) a 5G NR environment (multicast/broadcast transmission) as spoken of on column 7, lines 22-37.
Lastly, “monitoring the wireless channel for the plurality of data blocks and an outer 7coded block based on the plurality of data blocks and the outer coding scheme; and 8decoding the plurality of data blocks based at least in part on the outer coding 9scheme and the outer coded block” is anticipated by the terminal that checks the outer code information from the received DCI (monitoring wireless channel) to determine whether an outer code is used, and performs decoding on the outer code when decoding the received data (decoding plurality of data blocks based on outer coding scheme) as shown in steps 1004, 1006 of Figure 10 and spoken of on column 18, lines 23-31.
Regarding claim 2, “wherein decoding the plurality of data blocks 2further comprises: 3decoding the outer coded block and a first data block of the plurality of data 4blocks; and 5performing, based at least in part on a success of decoding the outer coded 6block and the first data block, an outer decoding procedure for a second data block of the 7plurality of data blocks using the outer coded block and the first data block” is anticipated by the decoding of code blocks 1216, 1218, 1220, 1222 of Figure 12 and the restoring of a failed code block (second data block) decoding through an outer code decoding process (outer decoding procedure) when channel decoding of all parity code blocks (outer coded block) is successful as spoken of on column 19, lines 34-41.
Regarding claim 3, “wherein: 2performing the outer decoding procedure for the second data block is further 3based at least in part on a determination that an initial decoding of the second data block was 4unsuccessful” is anticipated by the decoding of code blocks 1216, 1218, 1220, 1222 of Figure 12 and the restoring of a failed code block decoding (initial decoding unsuccessful) through an outer code decoding process (outer decoding procedure) when channel decoding of all parity code blocks (outer coded block) is successful as spoken of on column 19, lines 34-41.
Regarding claim 6, “wherein performing the outer decoding 2procedure for the second data block comprises: 3combining the decoded outer coded block with the decoded first data block to 4obtain the second data block” is anticipated by the number N of code blocks 1215, 1218, 1220, and 1222 corresponding to data and a number M of parity code blocks 1240 and 1242 as shown in Figure 12 and spoken of on column 19, lines 27-34.
Regarding claim 7, “transmitting an acknowledgement message or a negative acknowledgment 3message based at least in part on a success of the outer decoding procedure” is anticipated by the terminal that transmits a HARQ ACK (acknowledgement message) in response to the decoding of code blocks as shown in steps 1305, 1307, 1309 of Figure 13 and spoken of on column 19, line 52 – column 20, line 10.
Regarding claim 8, “wherein each data block of the plurality of data 2blocks comprises one or more of: a transport block (TB), a codeblock (CB), or a CB group 3(CBG)” is anticipated by the code blocks 1216, 1218, 1220, 1222 of the transport block 1202 as shown in Figure 12.
Regarding claim 9, “wherein the first data block and the second 2data block are CBs or CB groups from a same TB” is anticipated by the code blocks 1216, 1218, 1220, 1222 of the transport block 1202 as shown in Figure 12.
Regarding claim 12, “receiving a downlink control information transmission comprising an 3indication of the outer coded block” is anticipated by the received DCI including a bit set as 1 if an outer code is used, and as 0 if an outer code is not used (indication of outer coded block) as shown in step 1002 of Figure 10 and spoken of on column 18, lines 1-12.
Regarding claim 13, “wherein the indication of the outer coded 2block comprises one or more of: 3a hybrid automatic repeat request process identifier indicating the outer coded 4block; 5a redundancy version identifier indicating the outer coded block; CB group transmission information indicating the outer coded block; or; and Attorney Docket No. PR979.01 (103038.2655)Qualcomm Ref. No. 201340 637a dedicated field indicating the outer coded block” is anticipated by the received DCI including a bit set as 1 if an outer code is used, and as 0 if an outer code is not used (dedicated field indicating the outer coded block) as shown in step 1002 of Figure 10 and spoken of on column 18, lines 1-12.
Regarding claim 14, “receiving a radio resource control message configuring a format for indicating 3the outer coded block in the downlink control information; and 4identifying the outer coded block based at least in part on the radio resource 5control message and the downlink control information” is anticipated by the base station that informs the terminal of whether an outer code is used through higher layer signaling as spoken of on column 17, lines 27-42; where the higher layer signaling may be RRC signaling (radio resource control message) as spoken of on column 16, lines 52-58. 
Regarding claim 16, “a method for wireless communications at a base station, comprising: 2transmitting downlink control information on a wireless channel, the downlink 3control information indicating an outer coding scheme for a plurality of data blocks 4associated with a multicast transmission or a broadcast transmission; 5transmitting on the wireless channel the plurality of data blocks and an outer 6coded block based on the plurality of data blocks and the outer coding scheme” is anticipated by a base station that allocates uplink and downlink data transmission resources to a terminal (UE), where a bit among control signal DCI information (downlink control information) of the data may be set as 1 if an outer code is used, and as 0 if an outer code is not used (outer coding scheme) as shown in step 1002 of Figure 10 and spoken of on column 18, lines 1-12; where the data transmission includes a plurality of code blocks (plurality of data blocks) as shown in Figure 12; and where the base station and terminal may operate within (associated with) a 5G NR environment (multicast/broadcast transmission) as spoken of on column 7, lines 18-37.
Lastly, “monitoring for feedback information for the plurality of data blocks based at 8least in part on the outer coding scheme and the outer coded block” is anticipated by the base station that receives a HARQ ACK (monitored feedback information) from the terminal in response to the successful/unsuccessful decoding of code blocks as shown in steps 1305, 1307, 1309 of Figure 13 and spoken of on column 19, line 52 – column 20, line 10.
Regarding claim 17, “configuring the outer coded block by combining a first data block and a 3second data block of the plurality of data blocks” is anticipated by is the number N of code blocks 1215, 1218, 1220, and 1222 corresponding to data and a number M of parity code blocks 1240 and 1242 as shown in Figure 12 and spoken of on column 19, lines 27-34.
Regarding claim 19, “wherein a cyclic redundancy check of the 2plurality of data blocks is added per source of the plurality of data blocks and coded” is anticipated by the transport block 1202 including a plurality of code blocks 1216, 1218, 1220, 1222 where a CRC field 1226, 1228, 1230, 1232 is added as spoken of on column 19, lines 18-21.
Regarding claim 20, “wherein monitoring for feedback information 2 for the plurality of data blocks comprises: Attorney Docket No. PR979.01 (103038.2655)Qualcomm Ref. No. 201340 64 3receiving an acknowledgement message or a negative acknowledgment 4message based at least in part on a success of an outer decoding procedure based on the outer 5coding scheme” is anticipated by the base station that receives a HARQ ACK (monitored feedback information) from the terminal in response to the successful/unsuccessful decoding of code blocks as shown in steps 1305, 1307, 1309 of Figure 13 and spoken of on column 19, line 52 – column 20, line 10.
Regarding claim 21, “transmitting a downlink control information transmission comprising an 3indication of the outer coded block” is anticipated by the transmitted DCI including a bit set as 1 if an outer code is used, and as 0 if an outer code is not used (indication of outer coded block) as shown in step 1002 of Figure 10 and spoken of on column 18, lines 1-12.
Regarding claim 22, “wherein the indication of the outer coded 2block comprises one or more of: 3a hybrid automatic repeat request process identifier indicating the outer coded 4block; 5a redundancy version identifier indicating the outer coded block; 6CB group transmission information indicating the outer coded block; or; and 7a dedicated field indicating the outer coded block” is anticipated by the received DCI including a bit set as 1 if an outer code is used, and as 0 if an outer code is not used (dedicated field indicating the outer coded block) as shown in step 1002 of Figure 10 and spoken of on column 18, lines 1-12.
Regarding claim 23, “transmitting a radio resource control message configuring a format for 3indicating the outer coded block in the downlink control information” is anticipated by the base station that informs the terminal of whether an outer code is used through higher layer signaling as spoken of on column 17, lines 27-42; where the higher layer signaling may be RRC signaling (radio resource control message) as spoken of on column 16, lines 52-58. 
Regarding claim 28, “an apparatus for method of wireless communication at a user 2equipment (UE), comprising: 3a processor, 4memory coupled with the processor; and 5instructions stored in the memory and executable by the processor to cause the 6apparatus to: 7receive downlink control information on a wireless channel, the 8downlink control information indicating an outer coding scheme for a plurality of data 9blocks associated with a multicast transmission or a broadcast transmission” is anticipated by a base station that allocates uplink and downlink data transmission resources to a terminal (UE), where a bit among control signal DCI information (downlink control information) of the data may be set as 1 if an outer code is used, and as 0 if an outer code is not used (outer coding scheme) as shown in step 1002 of Figure 10 and spoken of on column 18, lines 1-12; where the data transmission includes a plurality of code blocks (plurality of data blocks) as shown in Figure 12; where the terminal may operate within (associated with) a 5G NR environment (multicast/broadcast transmission) as spoken of on column 7, lines 22-37; and where the terminal shown in Figure 15 includes a processor 1502 coupled to computer readable memory including computer program instructions as spoken of on column 5, lines 28-44, as well as column 20, lines 45-55. 
Lastly, “monitor the wireless channel for the plurality of data blocks and an 11outer coded block based on the plurality of data blocks and the outer coding scheme; 12and 13decode the plurality of data blocks based at least in part on the outer 14coding scheme and the outer coded block” is anticipated by the terminal that checks the outer code information from the received DCI (monitoring wireless channel) to determine whether an outer code is used, and performs decoding on the outer code when decoding the received data (decoding plurality of data blocks based on outer coding scheme) as shown in steps 1004, 1006 of Figure 10 and spoken of on column 18, lines 23-31.
Regarding claim 29, “an apparatus for wireless communications at a base station, 2comprising: 3a processor, 4memory coupled with the processor; and 5instructions stored in the memory and executable by the processor to cause the 6apparatus to: 7transmit downlink control information on a wireless channel, the 8downlink control information indicating an outer coding scheme for a plurality of data 9blocks associated with a multicast transmission or a broadcast transmission; 10transmit on the wireless channel the plurality of data blocks and an 11outer coded block based on the plurality of data blocks and the outer coding scheme” is anticipated by a base station that allocates uplink and downlink data transmission resources to a terminal (UE), where a bit among control signal DCI information (downlink control information) of the data may be set as 1 if an outer code is used, and as 0 if an outer code is not used (outer coding scheme) as shown in step 1002 of Figure 10 and spoken of on column 18, lines 1-12; where the data transmission includes a plurality of code blocks (plurality of data blocks) as shown in Figure 12; where the base station and terminal may operate within (associated with) a 5G NR environment (multicast/broadcast transmission) as spoken of on column 7, lines 18-37; and where the base station shown in Figure 16 includes a processor 1603 coupled to computer readable memory including computer program instructions as spoken of on column 5, lines 28-44, as well as column 21, lines 10-20.
Lastly, “monitor for feedback information for the plurality of data blocks based 14at least in part on the outer coding scheme and the outer coded block” is anticipated by the base station that receives a HARQ ACK (monitored feedback information) from the terminal in response to the successful/unsuccessful decoding of code blocks as shown in steps 1305, 1307, 1309 of Figure 13 and spoken of on column 19, line 52 – column 20, line 10.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yeo in view of Naden et al. (U.S. 6,560,206) (hereinafter “Naden”).
Regarding claim 4, Yeo teaches claim 2 as described above.  While Yeo further teaches where an outer code may be a Reed-Solomon code,  Yeo does not explicitly teach “wherein performing the outer decoding 2procedure for the second data block comprises: 3removing one or more padding bits from a combination of the outer coded 4block and the first data block”.
However, Naden teaches a cell-based transmission method that makes use of Reed-Solomon coding (outer coding) for data blocks, where padding bits are added/removed during the coding/decoding process as spoken of on column 8, lines 2-14.
Given the above references, it would have been obvious to someone of ordinary skill in the art, before the effective filing date of the invention, to apply the addition/removal of padding bits as taught in Naden to the coding/decoding process of Yeo in order to provide a more adaptive coding/decoding process that supports coding of blocks of specific lengths as spoken of on column 8, lines 2-14 of Naden.

Claim(s) 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yeo in view of Jia et al. (U.S. 2018/0262303) (hereinafter “Jia”).
Regarding claims 10 and 11, Yeo teaches claim 8 as described above.  Yeo does not explicitly teach “wherein the first data block and the second 2data block are CBs or CB groups from different TBs” or “wherein the first data block and the second 2data block are CBs from a different TB”.
However, Jia teaches a system and method for using outer codes in coding/decoding processes where feedback is transmitted at the transport block level for transport blocks composed of multiple code blocks having differing information block sizes as spoken of on page 7, paragraph [0095].
Given the above references, it would have been obvious to someone of ordinary skill in the art, before the effective filing date of the invention, to apply the usage of transport blocks composed of multiple code blocks having differing information block sizes as taught in Jia to the coding/decoding process of Yeo in order to provide a more adaptive coding/decoding process that supports coding of blocks of unequal lengths as spoken of on page 1, paragraph [0008], and page 7, paragraph [0095] of Jia.

Claim(s) 15 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yeo in view of Dikarev et al. (U.S. 2020/0007161) (hereinafter “Dikarev”).
Regarding claims 15 and 24, Yeo teaches claims 1 and 16 as described above.  Yeo does not explicitly teach “transmitting a UE capability message indicating support for outer coding by 3the UE” or “receiving a user equipment (UE) capability message indicating support for 3outer coding by the UE”.
However, Dikarev teaches a system and method for using polar coding in a NR environment where a UE can indicate its decoding capability via an uplink signal such that a receiving base station can explicitly configure a parameter to control the outer code to be attached to an information payload to be transmitted to the UE on the downlink as spoken of on page 9, paragraph [0097].
Given the above references, it would have been obvious to someone of ordinary skill in the art, before the effective filing date of the invention, to apply the UE decoding capability messaging taught in Dikarev to the coding/decoding process of Yeo in order to improve the effectiveness of the coding/decoding process by ensuring that only UE supported methods of decoding are utilized as spoken of on page 9, paragraph [0097] of Dikarev.
Allowable Subject Matter
Claims 5, 18, and 25-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References considered relevant to this application are listed in the attached “Notice of References Cited” (PTO-892).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J. MOORE, JR., whose telephone number is (571)272-3168. The examiner can normally be reached M-F (9am-4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan A. Phillips can be reached at (571)272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL J MOORE  JR/Primary Examiner, Art Unit 2467